Title: To George Washington from Benjamin Tallmadge, 13 October 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Bedford Octo. 13th 82
                  
                  Col. Sheldon, I presume, has informed Your Excellency of the Capture of four Men who say they belong to Delancy’s Corps, by a Party of our Dragoons.  As an Exchange of those Men only gives them a Licence to pursue their Predatory Practices, & serves rather to encourage than Deter them from similar pursuits, at the Request of the Authority and many of the Inhabitants, I wrote to His Excellency Govr Clinton respecting them, a Copy of which, together with the Governor’s Answer are inclosed.  Your Excellency’s Instructions will govern in the Case—I have only to observe that unless some very decisive measures are adopted, the Lives & the Property of the Good Inhabitants in the Vicinity of these Lines cannot be protected.  The Law of the State of New York, authorising the Governor to appoint Courts Martial for the Tryal of such Offenders, seems well Calculated to punish & deter them.  I have the Honor to be, with Great Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja: Tallmadge
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Bedford Octr 11. 82
                     
                     In the absence of Col. Sheldon & Lieut. Col. Jameson I take the Liberty to inform Your Excellency that a small Party of Refugees were discovered last Evening, in the Vicinity of our Encampment at this Place & made Prisoners by a Detachment of the Regt—their Names are inserted at the bottom of this Letter.  They appear to be Men of such atrocious Characters, have been so severe a Scourge to the Inhabitants, & were taken under such peculiar Circumstances (some of them having been lurking about this Place for a Number of Days paroling & plundering the Inhabitants) that upon the earnest sollicitation of the Civil Authority & other respectable Inhabitants, It has been judged best not to deliver them over to the Commissary of Prisoners for Exchange.  
                     If your Excellency should judge proper to order a Court Martial for their immediate Tryal, the Prisoners shall be delivered over for that purpose.
                     It appears to me altogether improper & unmilitary to treat any small Parties, who may be taken lurking about an Enemies Encampment without an officer or written Order, as Prisoners of War, & I believe precedents are frequent when men taken under such Descriptions have been executed without even the form of a tryal.  but there appears to be somthing perticularly agravating in the Characters of these Men who have so long infested these Parts.
                     They have not only been guilty of high Treason against the States, but to compleat the black Catalogue of their Crimes have added Robbery, Rapine & Murder to the List.  Of this Description & of this Rank of Men are the Prisoners in Question.
                     The bearer, Capt. Olmstead, will be able to give your Excellency further Information on this head, & by his return I hope your Excellency will forward your intentions that further measures may be taken respecting them.  I have the Hounour &ca.
                     
                        B. Tallmadge
                     
                     
                        List of Prisoners
                        Noa Webb Wounded
                        Garret Van Vleet
                        Jesse Mills
                        Saml Marshall
                        a Copy
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Poughkeepsie October 12th 1782
                     
                     Captain Olmsted has handed me your Letter respecting several Men (whose Names You insert) made Prisoners by a Detachment of your Dragoons on the Evening Of the 10th Inst:—I perfectly approve of and thank you for Your Caution in forbearing to consign to the Commissary of Prisoners men of Characters so infamous for Exchange,  The Situation in which they were found Would indisputably warrant the most summary Proceedings against them.  In my Estimation they may And aught to be considered and treated as spies.  Under this Conviction I inclose you an Order instituting a Court for their Tryal.  previous, however, to its Delivery, I wish you to take the opinion of his Excellency the Commander in Chief, and to be regulated Entirely by his Decision should the General suppose That the Line of Conduct you propose must necessarily Involve  him in a Controversy with Mr Carleton, or in Any Degree doubtful of the Propriety of the Measure, you Will retain the Order.  But I doubt not that upon Your Representation of the Characters of the Prisoners And the perculiar Circumstances attending their Capture, he will approve of the Tryal ordered them Should his opinion, however differ from mine, I Must then request you to Order the Prisoners to be delivered to some civil Magistrate by whom their Examinations will be taken and They Committed, and I shall issue a Commission for a Special Court of Oyer & Tirminer to set for their Tryal.  I am with Respect & Esteem Your Most Obt servant
                     
                                          (a Copy)
                            
                            Geo: Clinton
                        
                  
               